DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-4, 6-15, 17-19, and 21-23 as filed 02/06/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a 35 U.S.C. §371 U.S. National Stage Application of International Application No. PCT/US2018/045708 filed August 8, 2018, which claims priority to U.S. Provisional Patent Application Serial No. 62/542,359, filed August 8, 2017.
Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the limitation “and the contract includes instructions for decrypting the patient health data,” however, the present Application Specification recites “A program sending patient health data can encrypt the data to protect it and ensure that only the target software contract can decrypt and use the data,” in paragraph [0015], but fails to describe the contract including instructions for decrypting the patient data. The present Application Specification describes ensuring only the software contract can decrypt and use the data, but no description of instructions included in the contract is provided. Accordingly, claim 14 is rejected for failing to comply with the written description requirement. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, 17-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-4 and 6-12 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] receive a first indication of assent to terms of a contract from […] a first party to the contract; receive a second indication of assent to the terms of the contract from […] a second party to the contract; receive patient health data […]; determine that the patient health data fulfills a condition of the terms of the contract; and automatically execute the contract in response to determining that the patient health data fulfills the condition.  
The limitations of collecting, analyzing, and generating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory,” and “a processor,” language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4 and 6-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 13-15 and 17 are drawn to a non-transitory computer readable medium for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […]: receiving a first indication of assent to terms of a contract from […] a first party to the contract; receiving a second indication of assent to the terms of the contract from […] a second party to the contract; receiving patient health data […];  21WO 2019/032643PCT/US2018/045708determining that the patient health data fulfills a condition of the terms of the contract; and automatically executing the contract in response to determining that the patient health data fulfills the condition.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a third computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ““a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a third computing device,” language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a third computing device,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 14-15 and 17 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 18-19 and 21-23 are drawn to a method for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites […] A method comprising: receiving, by a processor of a computing device, a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract; receiving, by the processor, a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract; receiving, by the processor, patient health data from a third computing device; determining, by the processor, that the patient health data fulfills a condition of the terms of the contract; and automatically executing, by the processor, the contract in response to determining that the patient health data fulfills the condition. 
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory,” and “a processor,” language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a third computing device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 19 and 21-23 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11-13, 15, 17-19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2021/0357481 A1 (hereinafter “Wieduwilt et al.”).
	RE: Claim 1 Wieduwilt et al. teaches the claimed: 
1. A system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to: receive a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract)); 
receive a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract)); 
receive patient health data from a third computing device ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent)); 
determine that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically execute the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).   
RE: Claim 2 Wieduwilt et al. teaches the claimed:
2. The system of claim 1, wherein, in order to receive the patient health data, the processor is further configured to: send a query for the patient health data to the third computing device; and receive, in response to the query, the patient health data ((Wieduwilt et al., [0188]) (the system may on-demand request the master medical records database for newly stored results, etc.)).   
RE: Claim 3 Wieduwilt et al. teaches the claimed:
3. The system of claim 1, wherein the processor is further configured to receive the patient health data as a result of the patient health data being pushed to the system ((Wieduwilt et al., [0188]) (the system may periodically access the master medical records database for newly stored results, etc.)).   
RE: Claim 4 Wieduwilt et al. teaches the claimed:
4. The system of claim 1, wherein the first computing device is different from the second and third computing devices ((Wieduwilt et al., Fig 1, [0054], [0056], [0058]) (a computing device operated by a consumer/patient; each system of respective insurance carriers or providers is a computing system; a system provided by the medical diagnostic provider of the patient)). 
RE: Claim 6 Wieduwilt et al. teaches the claimed:
6. The system of claim 1, wherein the automatic execution of the contract further comprises sending a payment initiation message that instructs a payment to be made in accordance with the terms of the contract ((Wieduwilt et al., [0117]) (upon reception of the indication that the insurance offer has been bound, the system may cause at least a portion of the cost of performing the medical diagnostic examination to be reimbursed through generation of a refund or a credit corresponding to a least a portion of the cost of the examination to be credited towards a future premium of the insurance policy)).  
RE: Claim 7 Wieduwilt et al. teaches the claimed:
7. The system of claim 6, wherein the contract is self-executing such that the payment initiation message is sent without further interaction from the first computing device and the second computing device ((Wieduwilt et al., [0117]) (upon reception of the indication that the insurance offer has been bound, the system, i.e. the insurance procurement system which is unique from the customer and insurance provider (see Fig. 1),  may cause at least a portion of the cost of performing the medical diagnostic examination to be reimbursed through generation of a refund or a credit corresponding to a least a portion of the cost of the examination to be credited towards a future premium of the insurance policy)).
RE: Claim 11 Wieduwilt et al. teaches the claimed:
11. The system of claim 1, wherein the patient health data further includes a plurality of patient health data packaged together and relating to a plurality of contracts ((Wieduwilt et al., [0118]) (a particular patient’s health profile may be grouped with the health profiles of other patients, and the group of health profiles may be auction to various providers and at least some of the insurance providers may return one or more bids for the group of health profiles)).   
RE: Claim 12 Wieduwilt et al. teaches the claimed:
12. The system of claim 11, wherein the plurality of patient health data is received from a single computing device source ((Wieduwilt et al., [0058]) (the medical diagnostic provider system includes the examination results from multiple patients)).
RE: Claim 13 Wieduwilt et al. teaches the claimed:
13. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations comprising: receiving a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract));
receiving a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract));
receiving patient health data from a third computing device ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent));  
determining that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically executing the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).   
RE: Claim 15 Wieduwilt et al. teaches the claimed:
15. The non-transitory computer readable medium of claim 13, wherein the third computing device from which the patient health data is received comprises at least one of a patient monitoring device, a mobile health application, a clinical software system, a claims software system, and a patient registry ((Wieduwilt et al., [0058]) (the medical diagnostic provider system includes the examination results from multiple patients i.e. a patient registry)). 
RE: Claim 17 (Currently Amended) Wieduwilt et al. teaches the claimed:
17. The non-transitory computer readable medium of claim 13 [[16]], wherein the at least one patient health data utilization data ((Wieduwilt et al., [0185]) (the medical diagnostic examinations may have been performed by medical diagnostic laboratories)). 
RE: Claim 18 Wieduwilt et al. teaches the claimed:
18. A method comprising: receiving, by a processor of a computing device, a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract));
receiving, by the processor, a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract));  
receiving, by the processor, patient health data from a third computing device; ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent));
determining, by the processor, that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically executing, by the processor, the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).   
RE: Claim 19 Wieduwilt et al. teaches the claimed:
19. The system of claim 18, wherein, in order to receive the patient health data, the processor is further configured to: sending, by the processor, a query for the patient health data to the third computing device; and receiving, by the processor and in response to the query, the patient health data ((Wieduwilt et al., [0188]) (the system may periodically and/or on-demand request the master medical records database for newly stored results, etc.)).     
RE: Claim 21 Wieduwilt et al. teaches the claimed:
21. The method of claim 19, wherein each of sending the query, receiving the patient health data, and determining that the patient health data fulfills the condition occurs without interaction with the first computing device and the second computing device ((Wieduwilt et al., [0058], [0061]) (the patient’s medical diagnostic examination results may be received at the insurance procurement system; the eligibility determiner unit of the insurance procurement system may determine, based upon the contents of a health profile, whether or not the corresponding patient is potentially eligible for one or more offers for on or more types of insurance; i.e. the insurance procurement system is separate from the customer and the insurance provider (See Fig. 1))). 
RE: Claim 22 Wieduwilt et al. teaches the claimed:
22. The method of claim 18, wherein the third computing device and the first computing device are the same, but the third computing device is different from the second computing device ((Wieduwilt et al., [0174]) (changes to a customer’s health profile may be determined or detected by receiving indication of updates and/or changes by receiving input from the customer i.e. the medical information considered may be input by the consumer, thus the first and third computing device may be the same)).  
RE: Claim 23 Wieduwilt et al. teaches the claimed:
23. The method of claim 18, wherein the automatically executing the contract further comprises writing the patient health data into the contract itself ((Wieduwilt et al., [0179]) (changes to the health condition of the individual customer may be detected or determined and the risk score may be updated upon the changes wherein his or her existing insurance policy may be updated i.e. health-related data written into the contract itself)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0357481 A1 (hereinafter “Wieduwilt et al.”) in view of U.S. Patent Application Pub. No. 2018/0082024 A1 (hereinafter “Curbera et al.”). 
RE: Claim 8 Wieduwilt et al. teaches the claimed:
8. The system of claim 1.
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
 further comprising a network of computing devices, and wherein the network of devices must achieve at least partial consensus that the patient health data fulfills a condition of the terms of the contract before the contract is executed ((Curbera et al., [0047]) (the ledger is only updated, i.e. a contract is executed, once a transaction has been validated via a consensus update protocol among authenticated participants)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the consensus update protocol among authenticated participants to update a ledger only once the consensus is reached as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 9 Wieduwilt et al. and Curbera et al. teaches the claimed:
9. The system of claim 8, wherein each of the network devices that achieves the at least partial consensus receives the patient health data ((Curbera et al., [0048]) (only those entities for which a patient consent electronic document or data structure indicates consent has been granted will be able to be given a record locator that identifies the location of a particular portion of patient information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine access to a patient electronic document to only entities for which it has been authorized as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 10 Wieduwilt et al. teaches the claimed:
10. The system of claim 1. 
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
wherein the processor is further configured to update the contract to include a record that the contract has been executed, wherein the record is immutable ((Curbera et al., [0047]) (the ledger is tamper-proof, append only, and otherwise immutable and is only updated once a transaction has been validated)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the tamper-proof, append only, and otherwise immutable ledger once a transaction has been validated as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0357481 A1 (hereinafter “Wieduwilt et al.”) in view of U.S. Patent Application Pub. No. 2017/0161439 A1 (hereinafter “Raduchel et al.”). 
RE: Claim 14 Wieduwilt et al. teaches the claimed:
14. The non-transitory computer readable medium of claim 13, wherein the patient health data is encrypted, and the contract includes instructions for decrypting the patient health data ((Raduchel et al., [0042]) (the electronic medical record may be encrypted by a private key of the submitting party such that the encrypted electronic medical record can only be decrypted by the public key of the submitting party)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the encryption/decryption techniques for electronic medical records as taught by Raduchel et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation improving the difficult and time consuming process of transferring and gathering medical records from multiple medical service providers (Raduchel et al., [0003]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Applicant Pub. No. 20170039330 A1 teaches a patient Health BlockChain for automated smart contracts ([0091]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626